Title: To George Washington from Colonel William Malcom, 7 December 1778
From: Malcom, William
To: Washington, George


  
    Sir.
    Fort Clinton [N.Y.] Der 7. 1778
  
By reason of Sickness and other causes, Col. Poor’s Regiment is considerably reduc’d—And as there are a great proportion of Officers Col. Poor wishes that One or two Field & Some other Officers might be dissmiss’d—I think he may be gratifyd without any prejudice to the Service And beg leave to refer him to your Excellency. I am your Excellencys most obed. Servt

  W. Malcom

